Citation Nr: 9903357	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

Service records show that the veteran was born in March 1930 
and had recognized wartime service from January 1950 to 
January 1953.  More recently, the veteran has reported that 
he was born in March 1927.  

This is an appeal from a February 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office, Wichita, 
Kansas, Committee on Waivers and Compromises denying 
entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  The overpayment is in 
the amount of $17,059.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In September 1990 the veteran was awarded improved 
disability pension benefits effective in January 1989.  

3.  On eligibility verification reports submitted in May 
1993, June 1994 and June 1995, the veteran reported that the 
only family income consisted of his wife's Social Security 
benefits ranging from $312 per month to $374 per month.  

4.  During the period in question, she received Social 
Security benefits ranging from $698 per month effective in 
March 1992 to $758 per month effective in December 1994. 

5.  In December 1995 the veteran's award of improved 
disability pension was reduced effective in April 1992 based 
on the increased Social Security benefits for his wife.  This 
action resulted in the overpayment in question.  

6.  There was not a high degree of fault on the part of the 
veteran in creation of the overpayment.  Recovery of the 
indebtedness would seriously impair the veteran's ability to 
meet his necessary family living expenses.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
would be against the principle of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

The record reflects that, in a February 1990 rating action, 
the veteran was found to be permanently and totally disabled 
for pension purposes effective from January 1989 due to 
residuals of a subarachnoid hemorrhage, rated 50 percent 
disabling and hypertension, rated 10 percent disabling.  

In September 1990 the veteran was awarded improved disability 
pension benefits effective in January 1989.  Because he was 
unable to establish his spouse as a dependent in a timely 
manner, his award was adjusted several times.  Eventually, he 
was awarded benefits as a single veteran with no income.  In 
May 1992 the veteran's wife was added as a dependent 
effective in April 1992.  As of that date, his award was 
based on his report that the only family income consisted of 
his wife's Social Security benefits of about $300 per month 
or $3,600 per year.  

The record further discloses that, on eligibility 
verification reports dated in May 1993, June 1994 and June 
1995, the veteran reported that the only family income 
consisted of his wife's Social Security benefits ranging from 
$312 per month to $374 per month.  

In September 1995, the regional office received information 
that the veteran's wife had received Social Security benefits 
ranging from $698 in March 1992 to $758 per month in December 
1994.  It was indicated that she had received about $300 per 
month in her own right and the remainder on another account.  

In December 1995 the veteran's award of improved disability 
pension was reduced beginning in April 1992 based on the 
increased income from the Social Security benefits that his 
wife actually received.  This action resulted in the 
overpayment in question.  

In the February 1996 decision by the Committee on Waivers and 
Compromises, it was held that there had been no fraud, 
misrepresentation or bad faith on the part of the veteran in 
creation of the overpayment.  That determination, being 
favorable to the appellant, has not been appealed.  Thus, it 
is not for consideration by the Board and his request for 
waiver of recovery of the overpayment cannot be barred on the 
basis of any of those factors.  

The Committee on Waivers and Compromises further held, 
however, that the veteran had been at fault in creation of 
the indebtedness in failing to report all of his family 
income to the VA.  It was indicated that the veteran's 
financial status report reflected that financial hardship 
would be created if he were required to repay the 
indebtedness.  It was stated, however, that the level of 
hardship was overshadowed by the level of unjust enrichment 
if he was allowed to retain the benefits which he was not 
entitled to receive.  It was held that it would not be 
against equity and good conscience to recover the 
indebtedness.  

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such a 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

In this case, the record reflects that, when the veteran's 
wife was added as a dependent to his award in May 1992, he 
was informed that the award was based only on Social Security 
benefits for his wife of about $3,600 per year.  He was 
informed that the rate of VA pension was directly related to 
his family income and that adjustment to his payments had to 
be made whenever his family income changed.  He was informed 
that he therefore had to notify the VA immediately if he or 
his spouse received any income from a source other than that 
shown on the award notice.  He was again provided similar 
information on subsequent occasions.  However, the record 
reflects that the veteran's spouse had been receiving Social 
Security benefits of more than twice the amount reported by 
the veteran during the period in question.  The VA did not 
learn of that additional income until September 1995, when 
the information was received from the Social Security 
Administration.  Thus, the record indicates that there was 
some fault on the part of the veteran in creation of the 
overpayment by repeatedly failing to accurately report the 
full amount of his wife's Social Security benefits to the VA.  

The veteran has maintained, however, that neither he nor his 
spouse realized that the additional Social Security benefits 
his spouse received based on a former deceased husband's 
account was considered countable income for VA purposes.  He 
has maintained, in effect, that that was the reason the 
additional income was not reported.  In this regard, the 
veteran had been advised on several occasions that he should 
report the total amount and source of all income received and 
the VA would compute any amount that did not count.  However, 
the veteran's fault is mitigated to some extent by the nature 
and extent of his disabilities as well as his age.  In the 
Board's opinion, the evidence does not establish that there 
was a high degree of fault on the part of the veteran in 
creation of the overpayment.  

The record reflects that, on the most recent financial status 
report submitted by the veteran in June 1996, his monthly 
income consisted of his VA pension of $122 and his wife's 
Social Security benefits of $736, for a total of $858 per 
month.  He listed monthly expenses totaling $1,447.  He 
indicated that he and his wife were both retired and 
disabled.  He reported that their only assets consisted of 
furniture and household goods valued at $200 and a 1986 
automobile valued at $900.  The regional office has conceded 
that recovery of the overpayment would result in a financial 
hardship for the veteran and his spouse.  

It should be commented that the purpose of improved 
disability pension is to provide an income supplement to 
veterans with very limited financial resources and the 
veteran falls within that category.  Thus, recovery of the 
overpayment in this case would defeat the purpose for which 
the improved disability pension was intended.  Further, based 
on the veteran's current financial situation, it does not 
appear that waiver of recovery of the overpayment would 
result in any unjust enrichment.  Under the circumstances, 
the Board concludes that recovery of the overpayment of 
improved disability pension would be against the principle of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  It follows that favorable action in connection with 
the veteran's appeal for waiver of recovery of the 
overpayment is in order.  In arriving at this decision in 
this case the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
appeal is granted.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 6 -
